DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 37-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because computer programs (including the computer program product claimed) that do not have a physical or tangible form, especially when claimed as a product without any structural limitations (these claims merely recite method steps that are to be performed), are not directed to any of the statutory categories. 
Claim 37 specifically reads on a software program which is ineligible subject matter.
Claims 38 and 39 are directed to an apparatus comprising a non-transitory computer programme product which broadly reads on a storage media (such as paper) with a program. 
Claim 40 is abstract and thus does not fall within any of the Statutory Subject matter categories. Claim 40 merely recites receiving signals of ultrasound data (mere data gathering, so not practical application), determines if there is a distortion (abstract mental step), and determines a correction to apply (mental step). 
Please see MPEP 2106.03.I for the Four Categories of Statutory Subject Matter.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 37-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 37 is rejected as being indefinite as the metes and bounds of the claims cannot be ascertained as the product as claimed could be software written on paper or it could be the storage media.
Claims 38-39 are rejected as being indefinite as claim 38 is directed to an apparatus comprising a non-transitory computer programme product which broadly reads on a storage media (such as paper) with a program. As there is no functional relationship between the printed matter and the underlying substrate, the program can be a non-functional printed matter (please see MPEP 2112.01). Claim 39 is rejected as it fails to correct the problems of claim 38 from which it depends.
Claim 40 is rejected as being indefinite as the claim is abstract. The claim recites receiving signals of ultrasound data (mere data gathering, so not a practical application), determining if there is a distortion (abstract mental step), and determine a correction to apply (mental step). 

Allowable Subject Matter
Claims 1-29 and 31-36 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 
With regards to claim 1, the prior art of record fails to teach and/or suggest a method of detecting corrosion in a conduit or container, wherein the method comprises measuring the thickness of a wall of the conduit or container with one or more pulse- echo ultrasound devices, 
With regards to claim 28, the prior art of record fails to teach and/or suggest a method for detecting corrosion in a conduit or container, wherein the method comprises measuring the thickness of a wall of the conduit or container, for use with ultrasound data obtained from one or more pulse-echo ultrasound devices comprising: receiving signals indicative of ultrasound data, the ultrasound data comprising at least one waveform; determining that the ultrasound data comprises at least one distorted waveform feature; and in response to determining that the received signals comprise ultrasound data comprising at least one distorted waveform feature, determining a correction to apply to the data based on a characteristic of the determined at least one distorted waveform feature, for correcting the at least one distorted waveform feature, and obtaining a thickness measurement from the corrected data.

Response to Arguments
Applicant’s arguments, see Remarks, filed 10 January 2022, with respect to the rejection of claims 4-5, 10, 12-14, 17-23, 28-30, and 32-36 under 35 U.S.C. §112(b) have been fully considered and are persuasive.  The rejection of the claims under 35 U.S.C. §112(b) has been withdrawn in view of the amendments made to the claims. 

Applicant's arguments filed 10 January 2022 with respect to claims 38-40 being rejected under 35 U.S.C. §101 have been fully considered but they are not persuasive. The addition of a “non-transitory computer product” to the claims does NOT overcome the rejection as a “computer product” without any physical or tangible form itself does not fall into any of the statutory categories. As such, claim 37 has been added to the rejection as it also does not recite any physical or tangible form. Please see MPEP 2106.03.I for further information on the computer product not being in a statutory category.

Applicant’s arguments, see Remarks, filed 20 January 2022, with respect to the rejection of claims 1, 4-9, 11, 15, 20, 22, 24-29, 33-35, 38, and 40 under 35 U.S.C. §102 as anticipated by Grubb and the rejection of claims 2, 3, 16, 17, 23, 36, and 39 under 35 U.S.C. §103 as obvious over Grubb have been fully considered and are persuasive.  The rejection of claims 1-9, 11, 15-17, 20, 22,-29, and 33-40 has been withdrawn in view of the amendments made to the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199. The examiner can normally be reached M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RMM/            Examiner, Art Unit 2855                                                                                                                                                                                            
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855